Citation Nr: 1508973	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  10-42 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for chronic fatigue syndrome.  


REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney at Law


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran served on active duty from January 1990 to January 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In July 2014 the Veteran's attorney reiterated his request to obtain a copy of the Veteran's claims file since April 6, 2010.  He asked that upon receipt he be given 90 days to review the file.  A letter in February 2015 shows that a copy of the file was sent to him.  Although it has not been 90 days since the file was sent to the Veteran's attorney, in light of the favorable disposition below, which is a full grant of the benefit sought, any due process error is harmless.  

The Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed.  The documents in the electronic files are either duplicative of the evidence of record or are not pertinent to the present appeal.  

In August 2013 the Board remanded the issue for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The evidence is at least in relative equipoise as to whether chronic fatigue syndrome is related to service.  



CONCLUSION OF LAW

The criteria for service connection for chronic fatigue syndrome are met.  
38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable determination to grant service connection for chronic fatigue syndrome, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159.

Generally, to prove service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that her chronic fatigue syndrome is due to numerous vaccinations that she was given in service as a participant of a special immunization program.  See VA Form 21-4138 received in March 2009.  Private treatment records document that she had symptoms in November 2002 and was diagnosed with chronic fatigue syndrome in September 2003.  See Merit Care report dated September 2003 and Dakota Clinic report dated July 2004.  Service treatment records show that the Veteran received multiple vaccinations, including small pox, typhoid, tetanus, oral polivirus, influenza, hepatitis B, plague III, and River Valley Fever.  She additionally received anthrax immunizations on at least 6 occasions between February 1991, and September 1994.  Thus Shedden elements (1) and (2) have been met.  

On the question of a nexus there are both favorable and unfavorable opinions.  As for the favorable opinions, there are three opinions from the Veteran's private doctor, Dr. H.H.H, who opined that it was as likely as not that chronic fatigue syndrome was the result of the vaccinations the Veteran received in service.  In support of his opinion he cited to multiple articles that show that immunized groups had increased fatigue.  More specifically, he cited to an article from the American Journal of Epidemiology in December 1999, regarding a study on the prevalence and patterns of Gulf War illnesses in Kansas veterans.  That study found that Gulf War illnesses, which includes chronic fatigue, was found in 12 percent of non-post Gulf War veterans who reported receiving vaccines during the war, versus only 4 percent of non-post Gulf War veterans who did not receive the vaccines.  He also cited to a hearing before the House Committee on Veterans' Affairs, Subcommittee on Health, where Dr. M.N. testified that studies show that anthrax vaccine recipients had a 92 percent greater chance of developing chronic fatigue than unvaccinated veterans and that females had higher rates of Gulf War illnesses than male veterans.  See opinions from Dr. H.H. Harris dated September 2009, June 2010, and September 2010.  

The unfavorable evidence includes opinions from a VA examiner and an examiner from the Veterans Health Administration (VHA).  The VA examiner, a staff physician, determined that the Veteran's chronic fatigue syndrome was less than likely the result of multiple vaccinations, to include anthrax vaccine, on the basis that there was insufficient evidence from studies to link causation between immunization with anthrax vaccines and chronic fatigue syndrome.  He explained that the Veteran's symptoms and diagnosis occurred remotely in relationship to the anthrax vaccination event.  See VA opinions dated on May 2009, March 2011, and May 2011.  The VHA examiner in April 2013 opined that chronic fatigue syndrome was less than likely the result of multiple vaccine administrations, including the anthrax vaccine, based on the rationale that the timing of the vaccine administrations in service (1991-1994) and the first reported onset of chronic fatigue syndrome in 2002 appeared to be beyond what is considered a biologically plausible interval.  

In response to the April 2013 VHA opinion, the Veteran and her attorney in statements received in May 2013 asserted that her symptoms of chronic fatigue started in 1995, shortly after her vaccinations between 1991 and 1994.  She was treated for symptoms of chronic fatigue by Dr. S.A., however the records were unavailable as the doctor's office retained records for only 7 years.  The Veteran submitted a business card that shows she was scheduled to have an appointment  with Dr. S.A. in May 1996 along with a September 1996 echocardiogram that Dr. S.A. requested.  

The Board finds the Veteran's May 2013 statement that she had symptoms of chronic fatigue syndrome shortly after service to be competent.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  Her May 2013 statement also is credible as it is consistent with her May 2009 statement, received prior to the April 2013 VHA opinion, where the Veteran explained that Dr. S.A., an internal medicine doctor, treated her for chronic fatigue in 1995-96 and that the treatment records were no longer available.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

For the reasons discussed above, the Board finds that the unfavorable opinions are not any more or less persuasive than the favorable opinions.  The VHA examiner even seemed to acknowledge the potential relationship between chronic fatigue syndrome and the vaccinations that the Veteran received, if the initial symptoms of chronic fatigue syndrome manifested more contemporaneous to the vaccinations.  Thus, as the Veteran's history of experiencing the symptoms of chronic fatigue syndrome in 1995/96 is deemed to be competent and credible, the VHA opinion carries a more favorable tenor.  The evidence is at least in equipoise; and, thereby, resolving all doubt in the Veteran's favor, the Board finds Shedden element (3) has been met.  Service connection is warranted for chronic fatigue syndrome.  See 38 C.F.R. §§ 3.102.


ORDER

Service connection for chronic fatigue syndrome is granted.  



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


